           Case 1:20-cv-08406-JPC Document 27 Filed 10/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             10/29/2020
                                                                       :
ALLSTAR MARKETING GROUP, LLC,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-8406 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
AFACAI et al.,                                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 28, 2020, the Court held a telephone conference to discuss ContextLogic Inc.

d/b/a Wish’s (“Wish’s”) motion to intervene and to modify the Temporary Restraining Order

(“TRO”) signed by Judge Paul A. Crotty on October 9, 2020. As stated on the record, it is hereby

ORDERED that the TRO will be in effect through November 16, 2020, or until further order of the

Court, with two exceptions. First, Section V(E)(1)(c) of the TRO is modified to provide: “the nature

of Defendants’ business and operations, methods of payment, methods for accepting payment and

any and all financial information, including, but not limited to, information associated with

Defendants’ User Accounts and Defendants’ Merchant Storefronts; and.”             Second, Section

V(E)(1)(d) of the TRO is modified to provide: “Defendants’ manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying, offering for sale and/or selling of

Counterfeit Products.”

        As discussed during the October 28, 2020 teleconference, Plaintiff and Wish shall meet and

confer no later than October 29, 2020, to discuss a plan for more limited discovery from Wish,

including any proposed search terms, with respect to Wish’s duty under V(E)(1)(d) of the TRO to

provide Plaintiff with documents and records concerning products bearing the Socket Shelf Mark
          Case 1:20-cv-08406-JPC Document 27 Filed 10/29/20 Page 2 of 2


or Socket Shelf Works, as defined in the TRO, as well as other marks or artwork that are confusing

or substantially similar to, identical to, or constitute an infringement of the Socket Shelf Mark or

Socket Shelf Works.

        The Court will conduct a preliminary injunction hearing on November 16, 2020, at 3:30

p.m., via teleconference. At the scheduled time, counsel for all parties who wish to appear should

call (866) 434-5269, access code 9176261. Any Defendant who intends to appear at the hearing

must notify the Court of that intent no later than November 12, 2020, by emailing

CronanNYSDChambers@nysd.uscourts.gov. Any exhibits a party intends to offer at the hearing

must be emailed to the Court, at CronanNYSDChambers@nysd.uscourts.gov, by November 13,

2020.

        SO ORDERED.

Dated: October 29, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
